DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                 R.J. REYNOLDS TOBACCO COMPANY,
                             Appellant,

                                     v.

JAN GROSSMAN, as Personal Representative of the ESTATE OF LAURA
                    GROSSMAN, deceased,
                           Appellee.

                              No. 4D13-3949

                              [July 11, 2018]

       ON REMAND FROM THE SUPREME COURT OF FLORIDA

   Appeal and cross appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John J. Murphy, III, Judge; L.T. Case
No. 08-025828(19).

    Eric L. Lundt, Gordon James III and Robert C. Weill of Sedgwick LLP,
Fort Lauderdale, and Jason T. Burnette of Jones Day, Atlanta, Georgia,
for appellant.

  Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm
Beach, and Scott P. Schlesinger and Jonathan R. Gdanski of Schlesinger
Law Offices, P.A., Fort Lauderdale, for appellee.

DAMOORGIAN, J.

   This matter is before us on remand from the Supreme Court of Florida.
In a decision rendered on January 4, 2017, we reversed the final judgment
and remanded with instructions for the trial court to reduce the plaintiff’s
damages by the percentage of fault that the jury attributed to Mrs.
Grossman based on our then-binding precedent in R.J. Reynolds Tobacco
Co. v. Schoeff, 178 So. 3d 487, 488 (Fla. 4th DCA 2015). The Florida
Supreme Court thereafter quashed our Schoeff decision and held that “the
comparative fault statute does not apply to Engle progeny cases in which
the jury finds for the plaintiff on the intentional tort claims.” Schoeff v.
R.J. Reynolds Tobacco Co., 232 So. 3d 294, 304 (Fla. 2017). As a result,
our decision in the instant case was also quashed. In accordance with the
supreme court’s mandate, we affirm the final judgment and remand for
reinstatement of the entire amount of damages found by the jury.

  Affirmed and remanded with instructions.

CONNER, J., and MOYLE, PAUL O., Associate Judge, concur.

                          *        *         *




                                   2